Citation Nr: 0513288	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-15 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 2000 to August 2002.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's May 2003 substantive appeal, he requested a 
videoconference hearing before the Board.  Under VA law and 
regulations, a claimant has a right to a hearing prior to the 
issuance of a Board decision.  38 U.S.C.A. § 7107 (West 
2002).  There is no communication from the veteran 
withdrawing his videoconference request.  See 38 C.F.R. 
§ 20.704 (2004).  

Although a videoconference hearing was scheduled in mid-
February 2005, a report of contact from early February 2005 
shows that the veteran was incarcerated.  In the case of Wood 
v. Derwinski, 1 Vet. App. 190 (1991), the Court indicated 
that VA's assistance to incarcerated veterans should be 
tailored to the peculiar circumstances of their confinement.  
The Court further indicated that an incarcerated veteran 
should be afforded the same assistance as a non-incarcerated 
veteran.  Therefore, the RO should undertake all necessary 
steps to afford the veteran a videoconference hearing before 
the Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before the Board.  
All steps necessary to coordinate the 
scheduling of a hearing with prison 
officials should be undertaken if the 
veteran remains incarcerated at the 
available hearing time.  If a hearing 
cannot be scheduled due to the veteran's 
circumstances, documentation as to the 
reasons why it is not possible to afford 
the veteran a videoconference hearing 
before the Board should be added to the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




